Citation Nr: 1147308	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include cardiomyopathy with class III congestive heart failure and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cardiovascular disorder.  The issue has been modified as reflected on the cover to specifically include cardiomyopathy with class III congestive heart failure and hypertension, based on the medical evidence of record.

The Veteran testified at the April 2011 Board hearing that he believes he had a heart disorder prior to service but was fit for duty at entrance into service.  He stated that he was exposed to radiation from making repairs on submarines five days a week and that he wore a radiation badge.  He also testified that he was diagnosed with an enlarged heart in service.  He recalled having shortness of breath in service and "pains in the heart."  Two years prior to the hearing he indicated that a fibrillator and pacemaker were inserted at the VA hospital in Birmingham, Alabama at the Princeton Cardiology Department.  He stated that he was treated by Dr. Mendelsohn.  

The service treatment records show that at entry into service in July 1962, there was a normal clinical evaluation of the heart and the blood pressure reading was 120/70.  The Veteran denied any history of headaches, dizziness or fainting spells, or high blood pressure at that time.  The Veteran had intermittent complaints of headaches in service in July 1963, May and September 1970, April 1974, and December 1976.  The September 1970 treatment record notes the Veteran reported a past left-sided head injury one year prior and continued left-sided headaches since that time.  Numerous chest x-rays dated from 1962 to 1970 were all negative.  A January 1970 Medical Board Report notes that the Veteran indicated that he was told as a child that he had a "touch of high blood" and experienced headaches and dizzy spells.  He recalled that he was given some kind of medication that helped somewhat but continued to have intermittent "sinus" type headaches relieved with antihistamines.  A re-enlistment examination in December 1971 showed  a Grade I systolic ejection murmur, accentuated with exercise with no associated signs or symptoms, considered functional.  

It is also worth noting that the Veteran's duties in service exposed him to ionizing radiation.  Specifically a Special Duty Medical Abstract notes that the Veteran was examined in February 1974 and found physically qualified for duties involving exposure to ionizing radiation.  The Record of Occupational Exposure to Ionizing Radiation is not filled out, however.

After service, the first mention of hypertension was in March 1993 and nonischemic cardiomyopathy was diagnosed in April 2005, but the Veteran had complaints of headaches and dizziness since 1982.  In February 1984, he complained of sharp chest pain and stated that he felt like he was having a heart attack.  His present diagnosis is cardiomyopathy with class III congestive heart failure and hypertension.

The record as it stands is inadequate to decide this claim.  As the record shows complaints of headaches in service, post-service complaints of headaches and dizziness since five years after discharge from service, and current diagnoses of heart disease and hypertension, a medical opinion is necessary to resolve whether any currently diagnosed heart disorder first manifested in service or is related to any event in service.  

In addition, the Veteran has a long-standing service-connected psychiatric disorder that is associated with anxiety and was discharged from service in 1977 with a diagnosis of traumatic neurosis.  For this reason, the medical opinion also should address whether the service-connected psychiatric disorder has caused or aggravated the Veteran's hypertension and/or cardiomyopathy.  The Veteran should also be provided appropriate notice under 38 U.S.C.A. § 5103(a) as to the matter of secondary service connection.  Finally, any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for a cardiovascular disorder as secondary to his service-connected PTSD with anxiety and depression (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

2. Make arrangements to obtain the Veteran's VA treatment records, dated since March 2011.

3.  Thereafter, schedule the Veteran for a VA cardiology examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current cardiovascular disorders found to be present, i.e., cardiomyopathy, congestive heart failure, hypertension, etc.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the finding of a Grade I systolic ejection murmur in December 1971, the complaints of headaches in service and the post-service complaints of headaches and dizziness since 1982, as well as complaints of sharp chest pain in 1984.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disorder was caused by the Veteran's PTSD with anxiety and depression.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disorder was aggravated beyond its natural progression by the Veteran's PTSD with anxiety and depression.  If so, please state, to the extent possible, the baseline level of severity of the cardiovascular condition before the onset of aggravation.  

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


